Exhibit 99.3 March 5, 2008           Dear Shareholder: We would like to provide you with an update regarding your ownership of shares of Desert Capital REIT and your elected dividend disbursement. Several factors arising from rapidly changing market conditions have contributed to the recent decision by the company’s Board of Directors to suspend the sale of Desert Capital REIT shares as of February 22, 2008.This decision was made in anticipation of the upcoming expiration of the offering, which would not allow sales of shares to occur after March 22, 2008 per the Prospectus. The suspension and ultimate expiration of the sale of Desert Capital REIT shares also suspends the company’s Dividend Reinvestment Program (DRiP), which allowed shareholders to purchase additional shares with their dividend proceeds.Accordingly, as a DRiP participant investing through your IRA, effective immediately dividend proceeds will be issued via check directly to your IRA custodian.This change will be reflected in the next dividend to be disbursed on March 14, 2008.We are herebyalso notifying you that the DRiP will terminate on March 22, 2008. Sincerely, /s/Jon Arens Jon Arens Co-Chief Operating Officer
